DETAILED ACTION
Claim(s) 1-56 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
Double Patenting
	Applicants arguments made in response to the Double Patenting Rejections of claim(s) 1-56 in the Non-Final Rejection (“NF”) mailed April 1, 2022, are noted. Accordingly the Double Patenting Rejections are held.

Claim Rejections under 35 USC 103
	Applicants arguments made in response to the rejections of:
Claims 1, 2, 8, 9, 15, 22 and 23 under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Ko (US Patent No. 8,982,848),
Claim 29, 30, 36, 37, 43, 44, 50 and 51 under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Moon (US 20180262900 A1),
Claim 3, 10, 17, and 24 under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Ko (US Patent No. 8,982,848) in view Davydov (“20190059099 A1”),
Claim 31, 38, 45, and 52, under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Moon (US 20180262900 A1) in view of Davydov (“20190059099 A1”),

Claim 34, 41, 48, and 55 under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Moon (US 20180262900 A1) in view of Marinier (US 20200145079 A1) in view of Xu (US 20150103724 A1),
Claim 6, 13, 20, and 27, under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Ko (US Patent No. 8,982,848) in view of Marinier (US 20200145079 A1) in view of Xu (US 20150103724 A1),
Claim 32-33, 39-40, 46-47, and 53-54 under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Moon (US 20180262900 A1) in view of Fischer (US 20100279707 A1),
Claim 4-5, 11-12, 18-19, and 25-26 under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Ko (US Patent No. 8,982,848) in view of Fischer (US 20100279707 A1),
Claim 35, 42, 49, and 56 under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Moon (US 20180262900 A1) in view of in view of Bala (US 20190150132 A1),
Claim 7, 14, 21, and 28  under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Ko (US Patent No. 8,982,848) in view of Bala (US 20190150132 A1),
have been considered but are not persuasive.
Applicants arguments focus on the subject matter of claim 1, and accordingly the response to said arguments will focus on the same. Applicants argue that the prior of record, KIM in view of KO fails to render obvious claim 1, because KIM does not teach, “receiving a first transmission by receiving a first group of the plurality of synchronization signals; and receiving one or more repeat transmissions of the first transmission, wherein each of the one or more repeat transmissions of the first transmission includes a repetition of the first transmission, wherein the first transmission and the one or more repeat transmissions of the first transmission are received within a first synchronization subframe”
In response said arguments it is first that a subframe that carries synchronization information such as (i.e. PSS, SSS, BRS, etc..) is being reasonable understood as a qualifying as a synchronization subframe. Therefore, with respect [KIM, Fig. 12], both the subframe(a) and subframe(b) which contain synchronization information are regarded as synchronization subframes. Furthermore, with respect to the first transmission and the one or more repeat transmissions, referring to either of subframe (a) or subframe (b) of [KIM, Fig. 12], the left most symbol illustrates a first transmissions, and each subsequent symbol within that same subframe, contains the same set of synchronization information in the same arranged as the first transmission, so thus the subsequent symbols are regarded as repeat transmissions. Therefore the arguments that the prior art of record fail to render obvious claim 1, are not persuasive. 













Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-164 of U.S. Patent No. 10,887,035. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
Claim 29 , a method of wireless communication at a base station, comprising: 

Patent No. 10,887,035	
1. A method of wireless communication by a base station, comprising: 
multiplexing a plurality of synchronization signals by performing time-division multiplexing of at least one of a plurality of first synchronization signals and at least one of a plurality of second synchronization signals;
processing a plurality of synchronization signals by performing time-division multiplexing (TDM) of at least one of a plurality of first synchronization signals of different types and at least one of the plurality of second synchronization signals of different types, the plurality of synchronization signals including the plurality of first synchronization signals and the plurality of second synchronization signals;
transmitting the plurality of synchronization signals, the plurality of synchronization signals including the plurality of the first synchronization signals of different types and the plurality of the second synchronization signals of different types, wherein the transmitting the plurality of synchronization signals comprises
and transmitting the processed synchronization signals to a user equipment (UE), wherein the plurality of first synchronization signals include at least one of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a beam reference signal (BRS), an extended synchronization signal (ESS), or a physical broadcast channel (PBCH) signal, and wherein at least one reference signal in the plurality of synchronization signals conveys a beam identifier;
transmitting a first transmission by transmitting a first group of the plurality of synchronization signals; and transmitting one or more repeat transmissions of the first transmission, wherein each of the one or more repeat transmissions of the first transmission includes a repetition of the first transmission, wherein the first transmission and the one or more repeat transmissions of the first transmission are transmitted within a first synchronization subframe
wherein the transmitting the processed synchronization signals comprises transmitting a synchronization signal block via at least one beam of a plurality of beams of the base station, the plurality of beams corresponding to a plurality of directions, respectively, wherein the transmission of the synchronization signal block via each of the at least one beam of the plurality of beams is within a synchronization subframe


Claim 1 of the Patent No. 10,887,035 teaches all of the features of claim 29 of the Instant Application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 8, 9, 15, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Ko (US Patent No. 8,982,848)  

  	In regards to claim(s) 1, 8, 15, 22, Kim (20200305098 A1) teaches a method of wireless communication at a user equipment (UE), comprising: 
receiving a plurality of synchronization signals, the plurality of synchronization signals including a plurality of first synchronization signals of different types and a plurality of second synchronization signals of different types, wherein the receiving the plurality of synchronization signals comprises ([Fig. 12] illustrates a first plurality of synchronization signals of different types (i.e. BRS, PBCH), and a second plurality of second synchronization signals of different types (i.e. PSS and SSS). [Par. 14] teaches receiving of the plurality of synchronization signals by a UE, “[0014]… a method of receiving a synchronization signal by a user equipment” ): 
receiving a first transmission by receiving a first group of the plurality of synchronization signals; and receiving one or more repeat transmissions of the first transmission, wherein each of the one or more repeat transmissions of the first transmission includes a repetition of the first transmission, wherein the first transmission and the one or more repeat transmissions of the first transmission are received within a first synchronization subframe ([Fig. 12] illustrates a first transmission of a group of the plurality of synchronization (i.e. first transmission of the BRS, PBCH, PSSS, SSS which occupies a time duration of single symbol) and repeat transmissions of the first transmission (i.e. each of the subsequent transmissions of the BRS, PBCH, PSS, and SSS on the remaining symbols), where each of the one or more repeat transmissions of the first transmission includes a repetition of the first transmission, wherein the first transmission and the one or more repeat transmissions of the first transmission are received within a first synchronization subframe (i.e within either of subframe (a) or (b) which is a duration of 14 symbols ); and 

Kim differs from claim 1, in that Kimis silent on demultiplexing the plurality of synchronization signals by performing time-division demultiplexing of at least one of the plurality of first synchronization signals and at least one of the plurality of second synchronization signals. Despite these differences similar features have been seen involving the communication of multiplexed signals.
Ko (US Patent No. 8,982,848)  for example in [Claim 10] discloses a communication where multiplexed signals, reference signals, are transmitted from a base station to a UE, where the multiplexed signal is de-multiplexed by the UE in order to conduct communication.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify Kim by demultiplexing the plurality of synchronization signals by performing time-division demultiplexing of at least one of the plurality of first synchronization signals and at least one of the plurality of second synchronization signals, as similarly seen in the Ko in order to process and decode the multiplexed synchronization signals.

In regards to claim(s) 2, 9, 15, and 23, Kim teaches the method of claim 1, wherein the first transmission and the one or more repeat transmissions are transmitted in different directions (“[0022] In each aspect of the present invention, the N synchronization signals may be transmitted in different directions within a cell.”. This feature is also described in [Par. 137]).


Claim 29, 30, 36, 37, 43, 44, 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Moon (US 20180262900 A1)

In regards to claim(s) 29,36, 43, and 50, Kim teaches a method of wireless communication at a base station, comprising: 

transmitting the plurality of synchronization signals, the plurality of synchronization signals including the plurality of the first synchronization signals of different types and the plurality of the second synchronization signals of different types, wherein the transmitting the plurality of synchronization signals comprises ([Fig. 12] illustrates transmission of a first plurality of synchronization signals of different types (i.e. BRS, PBCH), and a second plurality of second synchronization signals of different types (i.e. PSS and SSS). [Par. 13] teaches receiving of the plurality of synchronization signals by a UE, “[0013] In another aspect of the present invention, provided herein is a base station (BS) for transmitting a synchronization signal…”):
 transmitting a first transmission by transmitting a first group of the plurality of synchronization signals; and transmitting one or more repeat transmissions of the first transmission, wherein each of the one or more repeat transmissions of the first transmission includes a repetition of the first transmission, wherein the first transmission and the one or more repeat transmissions of the first transmission are transmitted within a first synchronization subframe ([Fig. 12] illustrates a first transmission of a group of the plurality of synchronization (i.e. first transmission of the BRS, PBCH, PSSS, SSS which occupies a time duration of single symbol) and repeat transmissions of the first transmission (i.e. each of the subsequent transmissions of the BRS, PBCH, PSS, and SSS on the remaining symbols), where each of the one or more repeat transmissions of the first transmission includes a repetition of the first transmission, wherein the first transmission and the one or more repeat transmissions of the first transmission are received within a first synchronization subframe (i.e within either of subframe (a) or (b) which is a duration of 14 symbols ).
Kim differs from claim 29, in that Kim is silent on multiplexing a plurality of synchronization signals by performing time-division multiplexing of at least one of a plurality of first synchronization signals and at least one of a plurality of second synchronization signals. Despite these differences similar features have been seen in other prior art involving the communication of synchronization signals. Moon (US 20180262900 A1)[Fig. 11, Fig. 13] teaches the time-division multiplexing of a first plurality of synchronization signals (i.e. PBCH, BRS) and a second plurality of second synchronization signals (i.e. PSS, SSS). 
Thus it would have obvious to a person of ordinary skill in the art before the time of filing to modify Kim in light of the teachings of Moon to arrive at multiplexing a plurality of synchronization signals by performing time-division multiplexing of at least one of a plurality of first synchronization signals and at least one of a plurality of second synchronization signals, in order to provide a benefit of sharing frequency through use of time-division multiplexing.


In regards to claim 30, 37, 44, and 51, Kim teaches the method of claim 29, wherein the first transmission and the one or more repeat transmissions are transmitted in different directions (“[0022] In each aspect of the present invention, the N synchronization signals may be transmitted in different directions within a cell.”. This feature is also described in [Par. 137]).

Claim 3, 10, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Ko (US Patent No. 8,982,848) in view Davydov (“20190059099 A1”).

In regards to claims 3, 10, 17, and 24, Kim is silent on the method of claim 1, wherein, within the first synchronization subframe, each of the first transmission and the one or more repeat transmissions are received using at least one of a plurality of antenna subarrays of the UE.
Despite these differences similar features have been seen in other prior art involving wireless communication. Davydov (“20190059099 A1”) teaches a feature where transmissions are received using at least one of a plurality of antenna subarrays of a UE, (“[Abstract]…process downlink data received via transceiver circuitry via the first set of UE subarrays…”). 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Kim in light of the teachings of Davydov to arrive at wherein, within the first synchronization subframe, each of the first transmission and the one or more repeat transmissions are received using at least one of a plurality of antenna subarrays of the UE, to take advantage of the benefits yielded by the use of antenna subarrays for wireless communication. 

Claim 31, 38, 45, and 52, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Moon (US 20180262900 A1) in view of Davydov (“20190059099 A1”).

In regards to claims 31, 38, 45, and 52, Kim is silent on the method of claim 29, wherein, within the first synchronization subframe, each of the first transmission and the one or more repeat transmissions are transmitted for reception with at least one of a plurality of antenna subarrays of the UE.
Despite these differences similar features have been seen in other prior art involving wireless communication. Davydov (“20190059099 A1”) teaches a feature where transmissions are received using at least one of a plurality of antenna subarrays of a UE, (“[Abstract]…process downlink data received via transceiver circuitry via the first set of UE subarrays…”). 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Kim in light of the teachings of Davydov to arrive at wherein, within the first synchronization subframe, each of the first transmission and the one or more repeat transmissions are transmitted for reception with at least one of a plurality of antenna subarrays of the UE, to take advantage of the benefits yielded by the use of antenna subarrays for wireless communication. 

Claim 34, 41, 48, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Moon (US 20180262900 A1) in view of Marinier (US 20200145079 A1) in view of Xu (US 20150103724 A1).

In regards to claim(s) 34, 41, 48, and 55, Kim is silent on the method of claim 29, further comprising: transmitting system information including an indication about whether the first transmission and the one or more repeat transmissions are to be transmitted in a same direction or in different directions.
Despite these differences similar features have been seen in other prior art involving use of beam sweeps in wireless communications. Marinier [Par. 192 -195] teaches receiving information including an indication about whether a first transmission and one or more subsequent transmissions are to be transmitted in a same or in different directions (“[0194]…UE may receive an indication on a control channel…to initiate repetition over multiple beams”).
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to modify Kim by applying the technique to enable a multi-directional transmission seen in Mariner to arrive at transmitting information including an indication about whether the first transmission and the one or more repeat transmissions are to be transmitted in a same direction or in different directions, in order to provide the benefit of network control of multi-directional transmission.
The combined teachings of Kim in view Moon in view of Marinier further differ from claim 6, in that the combined teachings are silent on wherein the information comprises system information. Despite these differences similar features have been seen in other prior art involving the signaling of control information to UEs. 
Xu [Par. 5] teaches where a network transmits system information carrying control information for the purposes of controlling a UE (“[0005] Each of configuration parameters of MCCH repetition cycle and modification cycle is configured by a network side (in this application, the network side is a Radio Access Network (RAN), that is, Evolved Universal Terrestrial Radio Access Network (UTRAN) (E-UTRAN), including eNB, MCE and so on, in this application, the eNB is taken as an example to illustrate), the network side transmits the configuration parameters to the UE by a System Information Block13 (SIB13) in a Broadcast Control Channel (BCCH). The UE may acquire the configuration parameters of MCCH repetition cycle and modification cycle by reading the SIB13 in the BCCH, and the UE may read MCCH information in a corresponding position.”).
Thus in light of the teachings of Xu it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the combined teachings of Kim in view Moon in view of Marinier to arrive at transmitting system information including an indication about whether the first transmission and the one or more repeat transmissions are to be transmitted in a same direction or in different directions, as use of system information for configuring UE is well-known and reliable.

Claim 6, 13, 20, and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Ko (US Patent No. 8,982,848) in view of Marinier (US 20200145079 A1) in view of Xu (US 20150103724 A1)

In regards to claim(s) 6, 13, 20, and 27, Kim is silent on the method of claim 1, further comprising: receiving system information including an indication about whether the first transmission and the one or more repeat transmissions are to be transmitted in a same direction or in different directions.
Despite these differences similar features have been seen in other prior art involving use of beam sweeps in wireless communications. Marinier [Par. 192 -195] teaches receiving information including an indication about whether a first transmission and one or more subsequent transmissions are to be transmitted in a same or in different directions (“[0194]…UE may receive an indication on a control channel…to initiate repetition over multiple beams”).
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to modify Kim by applying the technique to enable a multi-directional transmission seen in Mariner to arrive at receiving information including an indication about whether the first transmission and the one or more repeat transmissions are to be transmitted in a same direction or in different directions, in order to provide the benefit of network control of multi-directional transmission.
The combined teachings of Kim in view Ko in view of Marinier further differ from claim 6, in that the combined teachings are silent on wherein the information comprises system information. Despite these differences similar features have been seen in other prior art involving the signaling of control information to UEs. 
Xu [Par. 5] teaches where a network transmits system information carrying control information for the purposes of controlling a UE (“[0005] Each of configuration parameters of MCCH repetition cycle and modification cycle is configured by a network side (in this application, the network side is a Radio Access Network (RAN), that is, Evolved Universal Terrestrial Radio Access Network (UTRAN) (E-UTRAN), including eNB, MCE and so on, in this application, the eNB is taken as an example to illustrate), the network side transmits the configuration parameters to the UE by a System Information Block13 (SIB13) in a Broadcast Control Channel (BCCH). The UE may acquire the configuration parameters of MCCH repetition cycle and modification cycle by reading the SIB13 in the BCCH, and the UE may read MCCH information in a corresponding position.”).
Thus in light of the teachings of Xu it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the combined teachings of Kim in view Ko in view of Marinier to arrive at receiving system information including an indication about whether the first transmission and the one or more repeat transmissions are to be transmitted in a same direction or in different directions, as use of system information for configuring UE is well-known and reliable.

Claim 32-33, 39-40, 46-47, and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Moon (US 20180262900 A1) in view of Fischer (US 20100279707 A1).

In regards to claim 32, 39, 46, and 53, Kim is silent on the method of claim 29, wherein the transmitting the plurality of synchronization signals further comprises: 
Despite these differences similar features have been seen in other prior art involving the communication of synchronization signals. Fischer (US 20100279707 A1) [Fig. 2] teaches transmitting a second transmission of synchronization signals and wherein the second transmission is received within a second subframe (i.e. subframe 5).
Thus it would have been obvious to a person of ordinary skill in the art to modify Kim by  performing a second transmission of the synchronization signals of Kim as suggested by Fischer to arrive at wherein the transmitting the plurality of synchronization signals further comprises: transmitting a second transmission by transmitting a second group of the plurality of synchronization signals; and transmitting one or more repeat transmissions of the second transmission, wherein each of the one or more repeat transmissions of the second transmission includes a repetition of the second transmission, wherein the second transmission and the one or more repeat transmissions of the second transmission are transmitted within a second synchronization subframe, for the purpose of acquiring synchronization of a wireless communication.

In regards to claim 33, 40, 47, and 54, Kim teaches the method of claim 32, wherein the ([Fig. 12] illustrates where a group/first group includes a BRS frequency division multiplexed with PBCH , PSS, and SSS).
Kim differs from claim 33, in that Kim is silent on the second group of claim 33, however the combination of Kim in view of Fischer is believed to arrive at said second group for the same rationale provided to arrive the second group of claim 32.

Claim 4-5, 11-12, 18-19, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Ko (US Patent No. 8,982,848) in view of Fischer (US 20100279707 A1).

In regards to claim 4, 11, 18, and 25, Kim is silent on the method of claim 1, wherein the receiving the plurality of synchronization signals further comprises: 
Despite these differences similar features have been seen in other prior art involving the communication of synchronization signals. Fischer (US 20100279707 A1) [Fig. 2] teaches receiving a second transmission of synchronization signals and wherein the second transmission is received within a second subframe (i.e. subframe 5).
Thus it would have been obvious to a person of ordinary skill in the art to modify Kim by  performing a second transmission of the synchronization signals of Kim as suggested by Fischer to arrive at receiving a second transmission by receiving a second group of the plurality of synchronization signals; and receiving one or more repeat transmissions of the second transmission, wherein each of the one or more repeat transmissions of the second transmission includes a repetition of the second transmission, wherein the second transmission and the one or more repeat transmissions of the second transmission are received within a second synchronization subframe, for the purpose of acquiring synchronization of a wireless communication.

In regards to claim 5, 12, 19, and 26, Kim teaches the method of claim 4, wherein the ([Fig. 12] illustrates where a group/first group includes a BRS frequency division multiplexed with PBCH , PSS, and SSS).
Kim differs from claim 5, in that Kim is silent on the second group of claim 5, however the combination of Kim in view of Fischer is believed to arrive at said second group for the same rationale provided to arrive the second group of claim 4.

Claim 35, 42, 49, and 56  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Moon (US 20180262900 A1) in view of in view of Bala (US 20190150132 A1).

In regards to claim(s) 35, 42, 49, and 56 Kim is silent on the method of claim 29, wherein a duration of the first transmission and a duration of the at least one repeat transmission are based at least on a frame numerology of the wireless communication or are fixed values independent of the frame numerology.
Despite these differences similar features have been seen in other prior art involving the communication of synchronization signals for wireless communication. Bala [Par. 127 – Par. 128] teaches where a duration of a transmission is based on a frame numerology of a wireless communication, “[0127]…Examples in signaling diagram 1000 are shown on a grid with frequency in the horizontal axis, time in the vertical axis and a frequency center of the channel shown by fc. Specifically, examples in FIGS. 10A and 10 B show two possible ways to allocate the resources for signals, including PSS and SSS, using a common numerology and its coexistence with other numerologies in a channel. Although only two other numerologies with symmetric allocation patterns are shown, there may be many different numerologies and patterns in general.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Kim in light of the teachings of Bala to arrive at wherein a duration of the first transmission and a duration of the at least one repeat transmission are based at least on a frame numerology of the wireless communication or are fixed values independent of the frame numerology, in order to provide a well known and reliable subcarrier spacing.

Claim 7, 14, 21, and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20200305098 A1) in view Ko (US Patent No. 8,982,848) in view of Bala (US 20190150132 A1)

In regards to claim(s) 7, 14, 21, and 28, Kim is silent on the method of claim 1, wherein a duration of the first transmission and a duration of the at least one repeat transmission are based at least on a frame numerology of the wireless communication or are fixed values independent of the frame numerology.
Despite these differences similar features have been seen in other prior art involving the communication of synchronization signals for wireless communication. Bala [Par. 127 – Par. 128] teaches where a duration of a transmission is based on a frame numerology of a wireless communication, “[0127]…Examples in signaling diagram 1000 are shown on a grid with frequency in the horizontal axis, time in the vertical axis and a frequency center of the channel shown by fc. Specifically, examples in FIGS. 10A and 10 B show two possible ways to allocate the resources for signals, including PSS and SSS, using a common numerology and its coexistence with other numerologies in a channel. Although only two other numerologies with symmetric allocation patterns are shown, there may be many different numerologies and patterns in general.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Kim in light of the teachings of Bala to arrive at wherein a duration of the first transmission and a duration of the at least one repeat transmission are based at least on a frame numerology of the wireless communication or are fixed values independent of the frame numerology, in order to provide a well-known and reliable subcarrier spacing. 


Other Comments and Remarks
Although the invention as presently claimed is not believed to overcome the prior art of record. There are certain features from the specification that if incorporated into the independent claim(s) would overcome the prior art of record and necessitate further search and/or consideration. Referring to Par. 98 which recites at least

[0098]…When the PSS and the SSS are frequency-division multiplexed, the
PSS may be mapped to consecutive tones in a first subset of tones, whereas the SSS
may be mapped to tones that are spaced apart (e.g. tones equally spaced apart) from
each other in a second subset of tones. Thus, for example, in the second subset of
tones, the tones mapped with the SSS are present in every N tones, where N is an
integer number…”

If said features were incorporated in the independent claims it would overcome the prior art of record and necessitate further search and/or consideration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476